                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

RONALD LAMPITOK,                          )
                                          )
               Petitioner,                )
                                          )
       v.                                 )     CAUSE NO. 3:18-CV-098-JD-MGG
                                          )
WARDEN,                                   )
                                          )
               Respondent.                )

                                 OPINION AND ORDER

       Ronald Lampitok, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (ISP 17-05-30) where a Disciplinary Hearing Officer

(DHO) found him guilty of possession or use of a controlled substance in violation of

Indiana Department of Correction (IDOC) Policy B-202. ECF 1 at 1. As a result,

Lampitok was sanctioned with the loss of 60 days earned credit time and demoted in

credit class (a suspended sanction in case ISP 17-04-248). ECF 1 at 1, 10-8 at 1. The

Warden has filed the administrative record and Lampitok filed a traverse. Thus, this

case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder
of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the

record to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445,

455 (1985).

       In his petition, Lampitok asserts only one ground which he claims entitles him to

habeas corpus relief. Specifically, he argues the DHO did not have sufficient evidence

to find him guilty. ECF 1 at 2-3. In the context of a prison disciplinary hearing, “the

relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Superintendent v. Hill, 472 U.S. 445,

455-56 (1985). “In reviewing a decision for some evidence, courts are not required to

conduct an examination of the entire record, independently assess witness credibility,

or weigh the evidence, but only determine whether the prison disciplinary board’s

decision to revoke good time credits has some factual basis.” McPherson v. McBride, 188

F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).



                                             2
      Here, Lampitok was found guilty of violating IDOC offense B-202 which

prohibits inmates from “[p]ossession or use of any unauthorized substance controlled

pursuant to the laws of the State of Indiana or the United States Code or possession of

drug paraphernalia.” Indiana Department of Correction, Adult Disciplinary Process:

Appendix I. http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_

6-1-2015(1).pdf. On July 26, 2016, the IDOC issued Executive Directive # 16-40, which

revised Appendix I-Offenses of Policy and Administrative Procedure 02-04-101, “The

Disciplinary Code for Adult Offenders.” ECF 10-14 at 1. Specifically, Executive

Directive # 16-40 redefined offense B-202 to include: “possession/use of a synthetic

drug, or drug lookalike.” Id. Furthermore, Indiana State law prohibits possession of

any synthetic or lookalike drug. Ind. Code § 35-48-4-11.5.

      The Conduct Report charged Lampitok as follows:

      On 4-29-17 at approximately 12:10 pm, as I, ofc. A. Meiss, was shaking
      down CW-218, which is housed by offender Lampitok DOC #128152, I
      found a small yellow piece of paper with a green leafy substance wrapped
      in it and a small white piece of paper with a red leafy substance wrapped
      in it. The items were confiscated and sent to IA. This conduct report
      stands as written.

ECF 10-1 at 1.

      In assessing the evidence, the DHO determined there was sufficient evidence in

the record to find Lampitok guilty of possession or use of a controlled substance in

violation of offense B-202. A conduct report alone can be enough to support a finding

of guilt. McPherson, 188 F.3d at 786. Such is the case here. In the conduct report,



                                            3
Officer Meiss detailed his discovery of a small yellow piece of paper containing a green

leafy substance and a small white piece of paper containing a red leafy substance

during a shakedown of Lampitok’s cell. ECF 10-1 at 1, 10-3 at 1. The two leafy

substances were found on Lampitok’s cabinet underneath his television. ECF 10-7 at 1.

Officer McDowell provided a statement memorializing the fact he assisted Officer Meiss

with the cell shakedown and observed Officer Meiss confiscate two pieces of paper with

leafy substances wrapped in them. ECF 10-2 at 1. Subsequent field testing of the

substances indicated they were “look-a-like” substances, rather than controlled

substances. ECF 10-4 at 1. Photographic evidence further corroborated the fact that the

substances found in Lampitok’s cell were “look-a-like” substances. ECF 10-3 at 2-3.

The DHO determined the green and red leafy substances met the definition of “look-a-

like” substances as defined in the Indiana Code. See Ind. Code § 35-48-4-4.5. ECF 10-8

at 1. In reaching this conclusion, the DHO appropriately considered the “look-a-like”

substances themselves, test results, and photographic evidence. In light of this record

evidence, there was more than “some evidence” for the DHO to find Lampitok guilty of

violating offense B-202.

      Nevertheless, Lampitok asserts the evidence was insufficient to support the

guilty finding because the conduct report did not indicate what illegal substances the

green and red leafy substances were meant to imitate. ECF 1 at 2. However, neither

offense B-202 nor case law mandates that the DHO specify or identify the illegal drug a

“look-a-like” substance appears to imitate. And here, the record evidence adequately


                                            4
supports the DHO’s conclusion that the leafy substances imitated illegal drugs. For

example, an email described the tested substances as being “packaged as a look-a-like

substance.” ECF 10-4 at 1. Additional evidence in the record shows that two other

items were found with the leafy substances—two pieces of tissue, which were twisted

up and slightly burnt at one end, making the tissue appear to be marijuana cigarettes or

joints. ECF 10-3 at 2-3. Thus, the evidence established that the leafy substances were

meant to mimic marijuana, one of the most ubiquitous controlled substances in our

culture. National Institute on Drug Abuse, https://www.drugabuse.gov/

publications/drugfacts/marijuana (last visited November 17, 2018). Furthermore and

notably, Lampitok does not dispute that he possessed the “look-a-like” substances that

appeared to be illegal drugs. Because the green and red leafy substances looked like

and were consistent with marijuana, it was neither arbitrary nor unreasonable for the

DHO to find Lampitok guilty. Therefore, the sole ground Lampitok asserts in his

petition does not identify a basis for habeas corpus relief. See Hall v. Superintendent, No.

3:14-CV-1929, 2015 WL 5081409, at *1 (N.D. Ind. Aug. 27, 2015) (denying petition where

offender possessed a green, leafy substance that looked like an illegal drug).

       If Lampitok wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.


                                             5
      For these reasons, Ronald Lampitok’s petition for writ of habeas corpus is

DENIED. The clerk is DIRECTED to close this case.

      SO ORDERED on November 19, 2018


                                                      /s/ JON E. DEGUILIO
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          6
